 In the Matter of INTERNATIONAL HARVESTER COMPANY-CANTONWORKSandUNITED FARM EQUIPMENT AND METAL WORKERS OFAMERICA, C. I. O.Case No. 13-R-3,076.-DecidedMarch,11, 1946Mr. W. L.Hallam,of Chicago, Ill., for the Company.Meyers &Meyers, by Mr. Ben Meyers,of Chicago,Ill., for theC.C.I.O.Mr. Walker Butler,of Chicago,Ill., for the Association.Mr.Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by United Farm Equipment and MetalWorkers of America, C. I. 0., herein called the C. I. 0., allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of International Harvester Company-CantonWorks, Canton, Illinois, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Gustaf B. Erickson, Trial Examiner.The hearing washeld at Peoria, Illinois, on December 11, 1945.The Company, theC. I. 0., and the Canton Employees Association, herein called theAssociation, appeared and participated.'All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :3At the hearing the Association's motion tointervene in its own behalf was granted.66 N. L.R. B., No. 69.527 S28DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYInternational Harvester Company is a New Jersey corporation withits principal offices in Chicago, Illinois. The Company operates plantsin the States of Illinois, Wisconsin, Indiana, Ohio, New York, Ten-nessee, and California.This proceeding is concerned solely with theCompany's plant at Canton, Illinois, known as the Canton Works,where it is engaged in the manufacture of ordnance items and tillageimplements.Raw materials valued in excess of $100,000 are each year shipped tothe Canton Works from points located outside the State of Illinois.Approximately the entire annual production of the Canton Works,which is valued in excess of $1,000,000, is shipped to points locatedoutside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Farm Equipmentand MetalWorkers ofAmerica is a labororganization, affiliated with the Congress of IndustrialOrganizations,admitting to membership employees of the Company.Canton Employees Associationis an unaffiliated labor organization,admitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONOn September 18, 1945, the C. I. 0., by letter, requested recognitionas the exclusive bargaining agent for the Company's office and clericalemployees.The Company refused such recognition until the C. I. O.had been certified by the Board in an appropriate unit. The Asso-ciation interposes as a bar to this proceeding a contract dated Sep-tember 21, 1945, which covers the employees sought by the C. I. O.From 1937 to 1941 the Association bargained with the Company,without written contract, for all the Company's employees at theCanton Works, excluding supervisory employees. In March 1941 theAssociation and the Company continued their bargaining relations bywritten agreement for 1 year. In July 1942, following consent elec-tions involving certain crafts in the plant, these same parties enteredinto a new written agreement to cover all of the factory and officeemployees at the Company's Canton Works, except for supervisoryemployees, and clerical and office employees who exercised functions INTERNATIONALHARVESTERCOMPANY-CANTON WORKS 529of management, or who acted in a confidential capacity.This con-tract was terminable on the 27th day of July next following the closeof hostilities.On December 14, 1943, following elections held under auspices ofthe Board, the Association was certified as bargaining agent in aseparate unit of office and clerical employees; thereafter, the Associa-tion was also certified by the Board as the bargaining representativeof employees in a production and maintenance unit.2Having beencertified in both units, the Association continued to bargain with theCompany under the terms of the 1942 agreement.However, following an election held on July 11, 1945, District 5v,United Mine workers of America, was certified by the Board as bar-gaining agent in the unit of the Company's production and mainte-nance employees .3The Association then executed a documentextending the July 1942 contract, insofar as the clerical and officeworkers were concerned, for 30 days. It was then extended by oralagreement until such time as the parties could enter into a new con-tract.On September 21, 1945, they executed the agreement nowraised as a bar.As noted above, however, the C. I. O. gave notice tothe Company of its rival claim to representation before the makingof the contract of September 21, 1945.Hence, this contract cannotserve to preclude a present determination of representatives 4The Association also contends that the petition should be dismissedin accordance with the doctrine enunciated in theAllis-Chalmerscase.5But that case stands solely for the principle that a newlyrecognized or certified representative is entitled to a reasonable op-portunity to obtain a collective bargaining contract, when delay inobtaining such an agreement is caused by resort to the orderly proc-esses of governmental agencies. In the instant case, there has notbeen delay caused by resort to the orderly process of governmentalagencies, nor for that matter is the Association a newly recognizedor certified representative of the office and clerical employees.A statement of a Board agent, introduced into evidence at thehearing, indicates that the C. I. O. represents a substantial numberof employees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2 See 52 N. L. R. B. 1545(Decision and Direction of Elections).2See 61 N. L. R. B. 1199(Decision and Direction of Election).*SeeMatter of Kimberly-Clark Corporation,55 N. L. R. B. 521.6 50 N. L. R. B. 306.E The Field Examiner reported that the C. I. O. submitted 75 membership cardsbearing the names of 65 employees listed on the Company's pay roll of October 18,1945.There are approximately 229 employees in the appropriate unit.The Association relies on its contracts of 1942 and 1945, both of which containedmaintenance of membership clauses, as proof of its interest in this proceeding.686572-46--35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITThe C.I.0. contendsthat the appropriate bargainingunit shouldconsist of all office and clerical employeesat the Canton Works, in-cluding the full-time telephone operator and the full-time teletypeoperator,but excluding all employees in the industrial relations de-partment,all employees in the methods and rate department,excepttypists, all employees in the engineering department(experimental)and product design),cashiers,cashiers'clerks, secretaryto the worksmanager, auditor,works engineer,chief engineer(experimental andproduct design),material controller,buyer,head of the methods andrate department,employees in the plant protection department, as-sistant supervisors,and all other supervisory employees with au-thority to hire, promote,discharge,discipline,or otherwise effectchanges in the status of employees,or effectively recommend suchaction?In addition, the C.I.0. desires the inclusion of the three draftsmenin the plant engineering department.The Companyand the Asso-ciation agree to the unit sought, except thatthey wouldexclude thethree draftsmen in the plant engineering department.The Company maintains an experimental and product design engi-neering department and a plant engineering department.In each ofthese departments there are employed three draftsmen.When theBoard certified the Association as the collective bargaining agent ofemployees of the office and clerical unit in December 1943, all em-ployees in the experimental and product design engineering depart-ment, including the three draftsmen in that department,were ex-cluded from the appropriate unit. In the absence of dispute,however,the three draftsmen in the plant engineering department were notspecifically excluded from the unit.The record now discloses thatthese employees have creative abilities and technical skills which par-allel those of the draftsmen in the experimental and product designengineering department.Accordingly,we shall exclude the threedraftsmen of the plantengineeringdepartment from the unit astechnical employees.We find that all office and clerical employees of the Company atits Canton Works, including the full-time telephone operator,and thefull-time teletype operator,but excluding all employees in the indus-trial relations department,all employees in the methods and ratesdepartment(except typists),all employees in the engineering depart-ment(experimental and product design),the draftsmen in the plantengineering department,cashiers,cashiers'clerks, secretary to theworks manager, auditor,works engineer,chief engineer (experimentalT Except for changes in the title of certain supervisory officials,thisunit is thesame as the office and clerical unit found appropriate in 52 N. L. R. B. 1545. INTERNATIONAL HARVESTER COMPANY-CANTON WORKS S31and product design), material controller, buyer, head of the methodsand rate department, employees in the plant protection department,assistant supervisors, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employ-ees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with InternationalHarvester Company-Canton Works; Canton, Illinois, an electionby secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theThirteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and11, of said Rules and Regulations, among employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by United Farm Equipmentand Metal Workers of America, C. I. 0., or by Canton EmployeesAssociation, for the purposes of collective bargaining, or by neither.